Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group XII (method of administering nucleic acid encoding NLRX1) in the reply filed on 4/25/2022 is acknowledged.
In response to the interview with the Examiner on 4/28/2022, amended claims 1, and 9, (5/5/2022) were submitted. Claims 1, and 9, are pending and under consideration by the Examiner.
	Claims  2-8, and 10-16, have been canceled.

3.	The Declaration under 37 CFR 1.132 filed by Dr. Jack A. Alias on 5/5/2022 is sufficient to overcome the rejection of pending amended claims 1, and 9, based upon 35 USC 112(a), written description, because the Declaration provides evidence demonstrating the effects of NLRX1 supplementation on cigarette smoke-induced in vivo responses using a NLRX1 vector, lentiviral vector containing NLRX1 encoding gene that expresses NLRX1 protein in the lung (SEQ ID NO:1 in the Specification).

4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 5/5/2022:
(i)	the rejection of claims 1-16 under 35 U.S.C. 112(a), for lack of written description;
(ii)	the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by anticipated by Fox et al (US 20130203716, published 8/3/2013 with an earliest filing date of 2/11/2005);
(iii)	the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al (US 20150037441, published 2/5/2015 with an earliest filing date of 3/22/2012);
(iv)	the rejection of claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (J. Clin. Invest., 2008, 118(8):2771-2874), in view of Allen et al (Immunity, 2011, 34(6):854-865), and further in view of Kang et al (Am. J. Respir. Crit. Care, 2013, 187:A1098); and
(v)	the rejection of claims 10 and 12-16 under 35 U.S.C. 103 as being unpatentable over Kang et al (J. Clin. Invest., 2008, 118(8):2771-2874), in view of Allen et al (Immunity, 2011, 34(6):854-865), and further in view of Kang et al (Am. J. Respir. Crit. Care, 2013, 187:A1098), as applied to claims 1-3, 5-9, and 11, and further in view of Xia et al (Immunity, 34(6):843-853).

5.	Claims 1, and 9 are allowable.

6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist comprising a nucleic acid encoding NLRX1, and wherein the subject is a subject determined to have a decreased level of NLRX1 expression determined using a method selected from the group consisting of: RT-PCR; quantitative RT-PCR; Northern blot; microarray-based expression analysis; next-generation sequencing; and RNA in situ hybridization.
The method as recited in the claims is free of the prior art by virtue of the treatment step. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering a nucleic acid encoding NLRX1.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646